Citation Nr: 0946548	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  02-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In November 2004, the Board affirmed the RO's decision.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2006, based 
on a Joint Motion for an Order Vacating the Board Decision 
and Incorporating the Terms of This Remand (Joint Motion), 
the Court remanded the claim to the Board for compliance with 
the instructions in the Joint Motion.

The Board remanded the claim in September 2006 and August 
2007.

Following a Board decision in April 2008, the Court issued an 
Order in September 2008, based on a Joint Motion for an Order 
Vacating the Board's decision and incorporating the terms of 
this remand, the Court again remanded the claim to the Board 
for compliance with the instructions in the Joint Motion.

In December 2008, the Board again remanded the claim to the 
RO for additional development.  

For reasons set forth below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Additional action is necessary before the Board can decide 
this claim.

In the December 2008 remand, the Board instructed the RO to 
schedule the Veteran for a VA examination for the purpose of 
determining the etiology of hearing loss.  Records reflect 
that the Veteran was scheduled for a VA examination on March 
20, 2009 but did not report for the examination.

In September 2009, the Veteran indicated that he was unable 
to make the examination scheduled on March 20, 2009 because 
he was at the hospital.  The Veteran stated that he had an 
examination at the VA Medical Center in Shreveport on March 
26, 2009.  The claims file does not contain any record of a 
March 2009 examination at the Shreveport VAMC.   

The Board notes that it is not clear from the Veteran's 
statement whether the March 26, 2009 examination at the VAMC 
Shreveport was for a VA examination and medical opinion, as 
requested in the December 2008 remand, or for a routine 
audiological evaluation.

On remand, the RO should obtain any outstanding records from 
the Shreveport VAMC and should determine whether the Veteran 
has had a VA examination as requested in the December 2008 
remand.  If the medical records from Shreveport VAMC do not 
include a VA examination, the Veteran should be scheduled for 
a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain any outstanding treatment 
records from the VAMC Shreveport.  The RO 
should review the treatment records 
obtained and determine whether the Veteran 
underwent a VA examination for his claimed 
hearing loss disability in March 2009.  

2.  If the RO determines that the Veteran 
has not had a VA examination for hearing 
loss, the RO should schedule a new VA 
audiological examination.  The claims file 
should be forwarded to the claims file in 
conjunction with the examination, and the 
examination report should indicate that 
the claims file was reviewed.

3.  The examiner should determine whether 
any current bilateral hearing loss is at 
least as likely as not (50 percent or 
greater likelihood) related to service.  
In particular, the examiner should address 
whether any current bilateral hearing loss 
is related to acoustic trauma during 
service.  The examiner should provide a 
detailed rationale, with references to the 
record, for the opinion. 

4.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



